Not be found.Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
                                            DETAILED ACTION 
Response to Amendment
2.	Applicant’s amendments filed 03/29/2022 to claims are accepted and entered. In this amendment, claims 1, 2-3, 5-6, 10-12, 14-15 and 19-20 have been amended. In response, the 101, 112 and the prior art rejections are withdrawn.   
Allowable Subject Matter 
3.	Claims 1-20 are allowed.
 	The following is an examiner’s statement of reason for allowance:  
Applicant’s arguments have been fully considered and persuasive.
The prior art of record Fitzsimmons teaches displaying two-dimensional (2D) representation of seismic data via GUI, receiving input from the user for multi-Z- horizon within a portion of 2D, identifying intersection points, determine depth of each surface, assigning each of the plurality of surface according to the depth position determined for that surface relative to other surfaces of the multi-Z horizon, and updating.
The prior art of record Nguyen teaches assigning each identification to each of the plurality of surface of the multi-Z horizon and a plurality of visual indications assigned by identification.  
However, neither Fitzsimmon nor Nguyen in individual or in combination that teaches or suggests “tracking the user's input within the portion of the 2D representation of the seismic data as the user's input is received via the GUI as a series of input points; monitoring a pick direction for each surface of the plurality of surfaces of the multi-Z horizon within the portion of the 2D representation of the seismic data, based on the tracking; determining the plurality of surfaces for the multiZ horizon within the portion of the 2D representation of the seismic data, based on the pick direction monitored for each surface” as recited in all independent claims and with all other limitations in the claims and defined by applicant.  
Each of dependent claims depends upon one of the above and thus is allowable for at least the same reasons.  

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-
7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNDA DINH/Examiner, Art Unit 2865 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                             

 




may